DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1103” has been used to designate both the first curved bridging portion and the second curved bridging portion (see fig. 16).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 7, 11-12 and 15-16 are objected to because of the following informalities:  
In claim 7, the phrase “a first curved bridging portion… and a second curved bridging portion” should read “a first curved bridging portion of the at least one curved bridging portion… and a second curved bridging portion of the at least one curved bridging portion” to consistently refer to the at least one curved bridging portion previously introduced.  
In claim 11, the phrase “each membrane surface” should read “each of the membrane surfaces” or similar language to consistently refer to the membrane surfaces previously introduced.
In claim 12, the phrase “each recess” should read “each of the recesses” to refer to each of the recesses previously introduced.
In claim 12, the phrase “a projection on the other of the major membrane surfaces” should read “a projection of the rows of projections and recesses on the other of the major membrane surfaces” or similar language.
In claim 15, the phrase “the thickness of the membrane portion” should read “the thickness of a portion of the membrane” or similar language, since a portion of the membrane has not been previously introduced.
In claim 16, the phrase “adjacent projections and recesses” should read “adjacent projections and recesses of the rows of projections and recesses” or similar language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “the outlet” in line 5. There is insufficient antecedent basis for this limitation in the claim, since an outlet of the cannula has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to an outlet of the cannula.
	Further, the claim recites “the patient” in line 6. There is insufficient antecedent basis for this limitation in the claim, since a patient has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a patient.
	Regarding claim 3, the claim recites “the insertable shaft” in lines 1-2. It is unclear whether the phrase is referring to the shaft previously introduced, or introducing a new, separate shaft. therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the shaft previously introduced.
	Regarding claim 5, the claim recites “two linear peripheral portions that are substantially transverse and preferably perpendicular to each other”. It is unclear whether the phrase “preferably perpendicular to each other” is functionally or positively recited, such that the limitation would be required in the claim. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to be functionally recited, such that the claim only requires the two linear peripheral portions to be substantially transverse to each other.
	Regarding claim 15, the claim recites “the adjacently located projections and recesses” in line 2. It is unclear whether the phrase is referring to the any two adjacently located projections previously introduced, or introducing new, separate adjacently located projections and recesses. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the any two adjacently located projections separated by a recess previously introduced.
	Regarding claim 16, the claim recites “the membrane portions” in line 1. There is insufficient antecedent basis for this limitation in the claim, since membrane portions have not been previously 
	Further, the claim recites “the folded configuration” in line 2. There is insufficient antecedent basis for this limitation in the claim, since a folded configuration has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a folded configuration of the membrane.
	Claims 2, 4, 6-14 and 17-21 are indefinite due to their dependencies on indefinite base claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, 8, 17-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberbach (US 5141515).
	Regarding claim 1, Eberbach discloses (abstract; col. 5 line 15-col. 7 line 22; figs. 1-10) a protective assembly for use during laparoscopic surgery (device includes system for repair through laparoscopic techniques, abstract), the assembly comprising: 
	a thin membrane (patch 14 formed from mono-filament thread, which one of ordinary skill would’ve understood to be thin since patch 14 is maneuvered through sheath 48 and configured to 
	Regarding claim 3, Eberbach discloses the device of claim 1. Eberbach further discloses wherein a proximal portion of the insertable shaft comprises an enlarged head to limit inward movement of the shaft into the cannula of the trocar and prevent the shaft from falling through the trocar (proximal end of plunger 42 includes worm gear 54, which is depicted as being enlarged relative to introducer assembly 10 and functions to limit movement of plunger 42, since worm gear 54 guides movement of loop 32 to the correct position within the body due to pressure applied to it, therefore translating to plunger 42, col. 6 line 50-col. 7 line 22; fig. 7).
	Regarding claim 5, Eberbach discloses the device of claim 1. Eberbach further discloses wherein the membrane comprises at least two linear peripheral portions that are substantially transverse and 

    PNG
    media_image1.png
    570
    810
    media_image1.png
    Greyscale

Annotated Figure 2 of Eberbach
	Regarding claim 6, Eberbach discloses the device of claim 5. Eberbach further discloses wherein the two linear peripheral portions are connected by at least one curved bridging portion to orient the linear peripheral portions in transverse configuration (annotated fig. 2).
	Regarding claim 8, Eberbach discloses the device of claim 1. Eberbach further discloses wherein width of the connector is substantially less than overall width of the membrane (figs. 1-4 depict width of loop 32 less than width of membrane, which is consistent with applicant’s description of width, describing width of the connector as extending across any section of the connector, para. [0121] of the instant spec., annotated fig. 2 of Eberbach).
	Regarding claim 17, Eberbach discloses the device of claim 1. Eberbach further discloses wherein the connector is fused with the membrane (proximal end of patch connected to distal end of plunger and therefore loop 32 via weld 56, col. 6 line 50-col. 7 line 2).
	Regarding claim 18, Eberbach discloses the device of claim 1. Eberbach further discloses wherein the membrane is sufficiently heat tolerant to reduce or minimize accidental damage from ablation (patch 14 may be formed of polypropylene, a known material capable of tolerating heat, as evidenced by US 2005/0165437 A1 to Takimoto, disclosing polypropylene as a heat resistance material, para. [0056] of Takimoto, col. 5 line 62-col. 3 line 3 of Eberbach).
	Regarding claim 21, Eberbach discloses the device of claim 1. Eberbach further discloses wherein length of the flexible connector is adjustable (worm gear 54 adjusts length of loop 32, col. 6 line 50-col. 7 line 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eberbach in view of Kullas (US 2005/0277942 A1).
	Regarding claim 2, Eberbach discloses the device of claim 1. 
	However, Eberbach fails to disclose wherein the flexible connector is connected to a peripheral portion of the membrane.
	Kullas teaches (paras. [0039]-[0041]; figs. 1-5 and 10-13), in the same field of endeavor, a delivery device for a prosthetic fabric including a membrane (prosthetic fabric 28, para. [0039]) and a delivery device including a connector (introducer 20 includes loader 24, para. [0033]) connected to a peripheral portion of the membrane (loader 24 configured to hold an edge of fabric 28, which one of ordinary skill would’ve understood to encompass a peripheral portion of fabric 28, para. [0040]), for the purpose of collapsing the fabric about the loader to reduce the size of the fabric such that it will fit within the lumen of the delivery tube (para. [0038]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eberbach’s device to include the loop connected to a peripheral portion of the patch, as taught by Kullas, in order to collapse the fabric about the loop/plunger to reduce the size of the fabric such that it will fit within the lumen of the delivery device, which would provide a more compact configuration for delivery or removal of the device.
	Regarding claim 19, Eberbach discloses the device of claim 1. 
	However, Eberbach fails to disclose wherein the flexible connector is attached to a convergent peripheral portion of the membrane such that the convergent peripheral portion converges generally in a direction towards the shaft to facilitate rolling or folding of the membrane when pulled into the cannula of the trocar during use.
	Kullas teaches (paras. [0039]-[0041]; figs. 1-5 and 10-13), in the same field of endeavor, a delivery device for a prosthetic fabric including a membrane (prosthetic fabric 28, para. [0039]) and a delivery device including a connector (introducer 20 includes loader 24, para. [0033]), wherein the flexible connector is attached to a convergent peripheral portion of the membrane (loader 24 connected to edge of fabric 28, which converges towards loader 24 as depicted in figs. 10-13 due to connection with loader 24, paras. [0038]-[0040]) such that the convergent peripheral portion converges generally in a direction towards the shaft (figs. 10-13) to facilitate rolling or folding of the membrane when pulled into the cannula of the trocar during use (paras. [0039]-[0040]), for the purpose of collapsing the fabric about the loader to reduce the size of the fabric such that it will fit within the lumen of the delivery tube (para. [0038]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eberbach’s device to include the loop connected to a convergent portion of the patch, as taught by Kullas, in order to collapse the fabric about the loop/plunger to reduce the size of the fabric such that it will fit within the lumen of the delivery device, which would provide a more compact configuration for delivery or removal of the device.
	Regarding claim 20, Eberbach (as modified) teaches the device of claim 19. Eberbach (as modified) further teaches wherein width of the membrane gradually broadens from a location of attachment of the connector on the membrane (combination of Eberbach and Kullas further teaches width of patch 14 gradually broadening from location of connector, since Kullas teaches edge of fabric .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eberbach in view of Bleich (US 2007/0213734 A1).
	Regarding claim 4, Eberbach discloses the device of claim 1. 
	However, Eberbach fails to disclose wherein the membrane comprises a plurality of fold regions to facilitate rolling or folding of the membrane to allow the membrane to pass through the cannula in a folded configuration.
	Bleich teaches (para. [0200]; fig. 17), in the same field of endeavor, a tissue modification barrier device including a membrane (barrier device 722, fig. 17) including a plurality of fold regions (722 includes multiple folds, para. [0200]) to facilitate rolling or folding of the membrane to allow the membrane to pass through the cannula in a folded configuration (barrier device 722 opens automatically upon extending out of delivery device, which one of ordinary skill would’ve understood to assume a folded configuration when constrained within the delivery device, para. [0200]), for the purpose of providing a self-expanding membrane when unconstrained (para. [0200]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eberbach’s device to include fold regions, as taught by Bleich, in order to provide a self-expanding membrane when unconstrained.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eberbach in view of Vadurro (US 2003/0212461 A1).
	Regarding claim 7, Eberbach discloses the device of claim 6. 

	However, Eberbach fails to disclose the first arc length is smaller than the second arc length to define a wing shaped membrane.
	Vadurro teaches (paras. [0082]-[0083]; fig. 1), in the same field of endeavor, a prosthetic fabric including a first and second curved bridging portion (annotated fig. 1) with first and second arc lengths, respectively, where the first arc length is smaller than the second arc length to define a wing shaped membrane (annotated fig. 1 depicts the first arc length smaller than the second arc length to define a wing shape of prosthesis 20), for the purpose of pre-shaping the prosthesis to fit the general anatomy depending on the procedure (paras. [0082]-[0083]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eberbach’s device to include the shape of the prosthesis as taught in Vadurro, such that the first arc length is smaller than the second arc length, in order to pre-shape the prosthesis to fit the general anatomy of the patient depending on the procedure.

    PNG
    media_image2.png
    506
    779
    media_image2.png
    Greyscale

Annotated Figure 1 of Vadurro
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Eberbach.
	Regarding claim 9, Eberbach discloses the device of claim 1. 
	However, Eberbach fails to disclose wherein length of the flexible connector is greater than the length of the cannula of the trocar.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Eberbach to have the length of the flexible connector greater than a length of the cannula of the trocar since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Eberbach would not operate differently with the claimed length and since the flexible 
	Regarding claim 10, Eberbach (as modified) teaches the device of claim 9. 
	However, Eberbach (as modified) fails to teach wherein length of the flexible connector is at least twice the length of the cannula of the trocar.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Eberbach (as modified) to have the length of the flexible connector be at least twice the length of the cannula of the trocar since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Eberbach (as modified) would not operate differently with the claimed length and since the flexible connector of the delivery device is intended to have an adjustable length and reside within a delivery sheath with an appropriate length for deployment, the device would function appropriately having the claimed length. Further, applicant places no criticality on the range claimed, indicating simply that the length is preferably greater and may be indefinite (paras. [0117] and [0121] of the instant spec.).
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eberbach in view of Linares (US 2013/0237747 A1).
	Regarding claim 11, Eberbach discloses the device of claim 1.

	Linares teaches (paras. [0016]-[0022]; figs. 1-6), in the same field of endeavor, a surgical mesh including a membrane comprising opposed major membrane surfaces (upper surface 13 and lower surface 15 of mesh, para. [0018]; fig. 2) separated by thickness of the membrane (fig. 2), each membrane surface comprising rows of projections and recesses (rows of ribs and apertures as depicted in fig. 2, para. [0018]) such that any two adjacently located projections are separated by a recess (ribs are spaced apart and include portion of apertures in between them as depicted in fig. 2, para. [0018]), for the purpose of providing a pattern in the mesh to encourage in-growth of tissue (para. [0017]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eberbach’s patch to include rows of projections and recesses, as taught by Linares, in order to provide a pattern in the patch encouraging in-growth of tissue.
	Regarding claim 12, Eberbach (as modified) teaches the device of claim 11. Eberbach (as modified) further teaches wherein each recess on one of the major membrane surfaces is shaped to form a trough (fig. 2 of Linares) and aligned with a projection on the other of the major membrane surfaces (fig. 2 depicts apertures aligned with ribs 16, 18 and 20, para. [0018] of Linares).
	Regarding claim 13, Eberbach (as modified) teaches the device of claim 12. Eberbach (as modified) further teaches wherein each of the said projections on the major surfaces of the membrane extend generally in a transverse direction relative to a direction of the rows of the projections and recesses (fig. 2 depicts ribs 16, 18 and 20 extending transversely relative to rows and mesh, fig. 2 of Linares).
	Regarding claim 14, Eberbach (as modified) teaches the device of claim 11. 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Eberbach (as modified) to have the average height of the projections be substantially equal to average depth of the recesses since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Eberbach (as modified) would not operate differently with the claimed heights and since the mesh includes projections and recesses with bending support for strength and flexibility, the device would function appropriately having the claimed heights. Further, applicant places no criticality on the range claimed, indicating simply that the heights preferably lie within these ranges (para. [0119] of the instant spec.).
	Regarding claim 15, Eberbach (as modified) teaches the device of claim 11. 
	However, Eberbach (as modified) fails to explicitly teach wherein the thickness of the membrane portion in between the adjacently located projections and recesses is substantially less than or equal to the average height of the projections and/or average depth of the recesses.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Eberbach (as modified) to have the thickness of a membrane portion in between the projections and recesses be substantially less than or equal to the average height of the projections and/or average depth of the recesses since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently 
	Regarding claim 16, Eberbach (as modified) teaches the device of claim 11. Eberbach (as modified) further teaches wherein the membrane portions between adjacent projections and recesses facilitate folding or rolling of the membrane in the folded configuration (one of ordinary skill would’ve understood portions of the mesh are fully capable of facilitating folding/rolling of the mesh in the folded configuration, since Linares teaches the mesh including bending support, para. [0018]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5486183 to Middleman, disclosing a membrane, a connector and a plunger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771         

/DIANE D YABUT/Primary Examiner, Art Unit 3771